Exhibit SEVERANCE AGREEMENT AGREEMENT effective as of February 28, 2008 between Nalco Holding Company, (the “Company”) and J. Erik Fyrwald (“Executive”). WHEREAS, Executive has been offered employment with the Company, and an opportunity to receive certain equity grants relating to Executive’s commencement of employment with the Company; and WHEREAS, the Company desires to promote the good performance of Executive by offering this Severance Agreement; and WHEREAS, the parties desire to enter into this Severance Agreement; NOW, THEREFORE, in consideration of the premises and mutual covenants herein and for other good and valuable consideration, the parties agree as follows: 1.Definitions. For purposes of this Agreement, the following terms shall have the meanings indicated. “Agreement” means this Severance Agreement. “Base Salary” means Executive’s annual base salary immediately prior to the Termination Date. “Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed to such term in Rule 13d-3 of the General Rules and Regulations under the Securities ExchangeAct of 1934, as amended from time to time. “Board” means the Board of Directors of the Company. “Cause” means any of the following: (a) the Executive’s conviction of i) a felony, orii) misdemeanor, excluding a petty offense (as defined in Illinois or a comparable misdemeanor under the laws of another state), involving fraud, dishonesty or moral turpitude; (b) the Executive’s material breach of this Agreement, provided that such breach is not cured within ten (10) days after delivery to the Executive of a notice from the Board requesting cure; (c) the willful or intentional misconduct by the Executive in the performance of his duties under this Agreement, including a material breach of the Company’s Code of Conduct; (d) the willful or intentional failure by the Executive to comply (to the best of his ability) with a specific, written direction of the Board; (e) the Executive’s failure to cooperate in any audit or investigation of the Company’s financial statements or reports and filings with the Securities and Exchange Commission, or the business practices of the Company or its direct or indirect subsidiaries; (f) the Executive’s continued failure to perform his substantial job functions after written notice from the Board requesting such performance; or (g) the Executive’s material violation of a material written policy of the Company. “Change of Control” means any of the following events: (a) The acquisition by any Person of Beneficial Ownership of twenty percent (20%) or more of the combined voting power of the then outstanding voting securities of the Company entitled to vote generally in the election of Directors (the “Outstanding Company Voting Securities”); provided, however, that for purposes of this definition, the following acquisitions shall not constitute a Change of Control: (i) any acquisition by a Person who on the date of this Agreement is the Beneficial Owner of twenty percent (20%) or more of the Outstanding Company Voting Securities, (ii) any acquisition directly from the Company, including without limitation, a public offering of securities, (iii) any acquisition by the Company, (iv) any acquisition by any employee benefit plan (or related trust) sponsored or maintained by the Company or any of its subsidiaries, or (v) any acquisition pursuant to a transaction which complies with subparagraphs (i), (ii), and (iii) of paragraph (c) below; (b) Individuals who constitute the Board as of the date of this Agreement (the “Incumbent Board”) cease for any reason to constitute at least a majority of the Company’s board of directors, provided that any individual becoming a director subsequent to the date of this Agreement whose election, or nomination for election by the Company’s shareholders, was approved by a vote of at least a majority of the directors then comprising the Incumbent Board shall be considered as though such individual(s) were a member of the Incumbent Board, but excluding, for this purpose, any such individual whose initial assumption of office is in connection with an actual or threatened election contest relating to the election or removal of the directors of the Company or other actual or threatened solicitation of proxies of consents by or on behalf of a Person other than the Board or any settlement thereof; (c) Consummation of a reorganization, merger, or consolidation to which the Company or a direct or indirect subsidiary of the Company is a party or a sale or other disposition of all or substantially all of the assets of the Company (a “Business Combination”), in each case unless, following such Business Combination: (i) all or substantially all of the individuals and entities who were the Beneficial Owners of Outstanding Company Voting Securities immediately prior to such Business Combination beneficially own, directly or indirectly, more than fifty-one percent (51%) of the combined voting power of the outstanding voting securities entitled to vote generally in the election of directors of the corporation resulting from the Business Combination (including, without limitation, a corporation which as a result of such transaction owns the Company or all or substantially all of the Company’s assets either directly or through one or more subsidiaries) (the “Successor Entity”) in substantially the same proportions as their ownership immediately prior to such Business Combination of the Outstanding Company Voting Securities; and (ii) no Person (excluding any Successor Entity or any employee benefit plan, or related trust, of the Company or such Successor Entity) beneficially owns, directly or indirectly, twenty percent (20%) or more of the combined voting power of the then outstanding voting securities of the Successor Entity, except to the extent that such ownership existed prior to the Business Combination; and (iii) at least a majority of the members of the board of directors of the Successor Entity were members of the Incumbent Board (including individuals deemed to be members of the Incumbent Board by reason of the proviso to paragraph (b) above) at the time of the execution of the initial agreement or of the action of the Company’s board of directors providing for such Business Combination; or (d) Approval by the shareholders of the Company of a complete liquidation or dissolution of the Company. “Code” means the Internal Revenue Code of 1986, as amended. “Company” means Nalco Holding Company and any successor (whether direct or indirect) to all or substantially all of the stock, assets or business of Nalco Holding Company. “Employment Letter Agreement” means the employment letter agreement between Executive and the Company, dated as of February 28, 2008, as may be amended from time to time. “Executive” means J. Erik Fyrwald. “Good Reason” means, without the consent of the Executive, (A) any material diminution in the Executive’s base salary; (B) any material diminution in the Executive’s authority, duties or responsibilities; provided, however, that the failure of the Board to elect or reelect Executive as the Chairman of the Board shall not constitute Good Reason; (C) a material change in the Executive’s office location (which, for this purpose, means a change of more than 50 miles); or (D) any material breach by the Company under the Employment Letter Agreement; provided, however, that Executive cannot terminate for Good Reason unless (i) Executive gives the Company written notice within 90 days of the initial existence of the condition on which Good Reason is based and (ii) the Company does not cure the condition within 30 days of receiving such notice. “Permanent Disability” means inability, by reason of any physical or mental impairment, to substantially perform the significant aspects of his regular duties which inability has lasted for six months and is reasonably expected to be permanent. “Person” means an individual, a partnership, a corporation, a limited liability company, an association, a joint stock company, a trust, a joint venture, an unincorporated organization and a governmental entity or any department, agency or political subdivision thereof. “Target Bonus” means, with respect to any fiscal year of the Company, the target annual bonus, assuming achievement of 100% of target, under the applicable Company annual incentive plan, (currently known as the Management Incentive Plan) for Executive for such year. “Term” has the meaning set forth in Section 2 of this Agreement. “Termination Date” has the meaning set forth in Section 3 of this Agreement. 2.Term of Agreement. This Agreement shall be in effect from the date hereof until December 31, 2010 (the “Initial Term”); provided, however, that if a Change of Control shall occur prior to December 31, 2010, the Term shall then continue until the second anniversary of such Change of Control. After the expiration of the Initial Term, this Agreement shall be automatically extended for a three-year period, and thereafter further automatic extensions for three years (the “Additional Terms”).If the Company notifies Executive during the six month period immediately before the expiration of the Initial Term or any Additional Term that the Company has determined in its reasonable discretion that the benefits offered in this Agreement no longer represent the majority practice for similarly situated public, chemical companies (the “Notice”), this Agreement shall expire without further renewal one year after the date of the Notice.Notwithstanding the foregoing, Executive’s employment at all times shall be deemed to be an employment at-will and Executive’s employment may be terminated by Executive or the Company for any reason or no reason. 3.Severance Upon Termination Without Cause by the Company or by Executive for Good Reason. If Executive’s employment with the Company and its subsidiaries is terminated during the Term by the Company without Cause or by Executive for Good Reason (the effective date of either such termination hereafter referred to as the “Termination Date”), Executive shall be entitled to the following payments and benefits subject to the Executive’s timely execution of a General Release as provided in Section 6 herein: (a) The Company shall pay Executive, within fifteen business days after the Termination Date in a lump sum payment (i) accrued but unpaid Base Salary through the Termination Date, and (ii) any prior year bonus earned but not paid. (b) The Company shall pay Executive, six months and one day after the Termination Date, severance equal to two times (2x) his Base Salary and Target Bonus. Notwithstanding the above, to the extent permitted by Section 409A of the Code, a portion of the payment equal to two times the compensation limit specified in Code Section 401(a)(17) shall be paid within fifteen days of the Termination Date. (c) In addition, the Executive shall be entitled to a pro-rata portion of the annual incentive for the year of termination based on the portion of the year elapsed through the termination and the pro-rata portion shall be calculated based on actual performance over the entire performance period and any such payment shall be made on March 15 of the year following termination or, to the extent required by Section 409A of the Code, six months and one day following termination, if later. (d) Except as otherwise indicated herein, Executive shall receive any other benefits he is otherwise eligible for under other plans or programs of the Company in accordance with their terms. Executive shall have the right to continue medical and/or dental benefits for a period of eighteen months following the Termination Date at the active employee rate. (e) The Company will provide the Executive with reasonable outplacement services during the twenty-four (24) month period following the Termination Date (for these purposes, reasonable outplacement services would not exceed a cost to the Company of $50,000). (f) Other than the benefits set forth in this Section 3, the Company and its affiliates will have no further obligations hereunder with respect to Executive following the Termination Date. (g) Executive shall not be required to mitigate damages or the amount of any payment provided for under this Agreement by seeking other employment or otherwise, nor shall the amount of any payment or benefit provided for in this Section 3 be reduced by any compensation earned as a result of Executive’s employment with another employer. 4.Gross-Up following a Change of Control. (a) In the event that Executive’s employment with the Company is terminated by the Company without Cause or by the Executive for Good Reason following a Change of Control and it shall be determined that any payment, benefit or distribution (or combination thereof) by the Company, any of its affiliates, or one or more trusts established by the Company for the benefit of its employees, to or for the benefit of Executive (whether paid or payable or distributed or distributable pursuant to the terms of this Agreement, the Employment Letter Agreement or otherwise) (a “Payment”) is subject to the excise tax imposed by Section4999 of the Code or any interest or penalties are incurred by Executive with respect to such excise tax (such excise tax, together with any such interest and penalties, hereinafter collectively referred to as the “Excise Tax”), Executive shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an amount such that after payment by Executive of all taxes (including any interest or penalties imposed with respect to such taxes), including, without limitation, any income taxes (and any interest and penalties imposed with respect thereto) and the Excise Tax imposed upon the Gross-Up Payment, Executive retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon the Payments. Notwithstanding the foregoing provisions of this Section4(a), if it shall be determined that Executive is entitled to a Gross Up Payment, but that the Payment does not exceed 110% of the greatest amount that could be paid to Executive without giving rise to any Excise Tax (the “Safe Harbor Amount”), then no Gross Up Payment shall be made to Executive and the amounts payable under this Agreement shall be reduced so that the Payment, in the aggregate, is reduced to the Safe Harbor Amount. The reduction of the amounts payable hereunder, if applicable, shall be made by first reducing the payments under Section3, unless an alternative method of reduction is elected by Executive. (b) All determinations required to be made under this Section4, including whether and when a Gross-Up Payment is required and the amount of such Gross-Up Payment and the assumptions to be utilized in arriving at such determination, shall be made by a nationally recognized accounting firm appointed by the Company (the “Accounting Firm”) which shall provide detailed supporting calculations both to the Company and Executive within ten business days of the receipt of notice from Executive that there has been a Payment, or such earlier time as is requested by the Company; provided that for purposes of determining the amount of any Gross-Up Payment, Executive shall be deemed to pay federal income tax at the highest marginal rates applicable to individuals in the calendar year in which any such Gross-Up Payment is to be made and deemed to pay state and local income taxes at the highest marginal rates applicable to individuals in the state or locality of Executive’s residence and/or place of employment in the calendar year in which any such Gross-Up Payment is to be made, net of the maximum reduction in federal income taxes that can be obtained from deduction of such state and local taxes, taking into account limitations applicable to individuals subject to federal income tax at the highest marginal rates. All fees and expenses of the Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment, as determined pursuant to this Section 4, shall be paid by the Company to Executive five days prior to when due (or to the appropriate taxing authority on Executive’s behalf when due). If the Accounting Firm determines that no Excise Tax is payable by Executive, it shall so indicate to the Company in writing. Any determination by the Accounting Firm shall be binding upon the Executive. As a result of the uncertainty in the application of Section4999 of the Code, it is possible that the amount of the Gross-Up Payment determined by the Accounting Firm to be due to (or on behalf of) Executive was lower than the amount actually due (“Underpayment”). In the event that the Company exhausts its remedies pursuant to Section4(c) and Executive thereafter is required to make a payment of any Excise Tax, the Accounting Firm shall determine the amount of the Underpayment that has occurred and any such Underpayment shall be promptly paid by the Company to or for the benefit of Executive. (c) Executive shall notify the Company in writing of any claim by the Internal Revenue Service that, if successful, would require the payment by the Company of any Gross-Up Payment. Such notification shall be given as soon as practicable but no later than ten business days after Executive is informed in writing of such claim and shall apprise the Company of the nature of such claim and the date on which such claim is requested to be paid. Executive shall not pay such claim prior to the expiration of the thirty day period following the date on which it gives such notice to the Company (or such shorter period ending on the date that any payment of taxes with respect to such claim is due). If the Company notifies Executive prior to the expiration of such period that it desires to contest such claim, Executive shall (i)give the Company any information reasonably requested by the Company relating to such claim, (ii)take such action in connection with contesting such claim as the Company shall reasonably request in writing from time to time, including, without limitation, accepting legal representation with respect to such claim by an attorney reasonably selected by the Company, (iii)cooperate with the Company in good faith in order to effectively contest such claim and (iv)permit the Company to participate in any proceedings relating to such claim; provided, however, that the Company shall bear and pay directly all costs and expenses (including additional interest and penalties) incurred in connection with such contest and shall indemnify and hold Executive harmless, on an after-tax basis, for any Excise Tax or income tax (including interest and penalties with respect thereto) imposed as a result of such representation and payment of costs and expenses. Without limitation on the foregoing provisions of this Section4(c), the Company shall control all proceedings taken in connection with such contest and, at its sole option, may pursue or forego any and all administrative appeals, proceedings, hearings and conferences with the taxing authority in respect of such claim and may, at its sole option, either direct Executive to pay the tax claimed and sue for a refund or contest the claim in any permissible manner, and Executive agrees to prosecute such contest to a determination before any administrative tribunal, in a court of initial jurisdiction and in one or more appellate courts, as the Company shall determine; provided, further, that if the Company directs Executive to pay such claim and sue for a refund, the Company shall advance the amount of such payment to Executive, on an interest-free basis, and shall indemnify and hold Executive harmless, on an after-tax basis, from any Excise Tax or income tax (including interest or penalties with respect thereto) imposed with respect to such advance or with respect to any imputed income with respect to such advance; provided, further, that if Executive is required to extend the statute of limitations to enable the Company to contest such claim, Executive may limit this extension solely to such contested amount. The Company’s control of the contest shall be limited to issues with respect to which a Gross-Up Payment would be payable hereunder and Executive shall be entitled to settle or contest, as the case may be, any other issue raised by the Internal Revenue Service or any other taxing authority. (d) If, after the receipt by Executive of an amount paid or advanced by the Company pursuant to this Section4, Executive becomes entitled to receive any refund with respect to a Gross-Up Payment, Executive shall (subject to the Company’s complying with the requirements of Section4(c)) promptly pay to the Company the amount of such refund received (together with any interest paid or credited thereon after taxes applicable thereto). If, after the receipt by Executive of an amount advanced by the Company pursuant to Section4(c), a determination is made that Executive shall not be entitled to any refund with respect to such claim and the Company does not notify Executive in writing of its intent to contest such denial of refund prior to the expiration of thirty days after such determination, then such advance shall be forgiven and shall not be required to be repaid and the amount of such advance shall offset, to the extent thereof, the amount of the Gross-Up Payment required to be paid. 5.Other Terminations.
